Rao, C.J.
In accordance with stipulation of counsel that the facts and issues are the same in all material respects as those in Shalom Baby-Wear, Inc. v. United States (54 Cust. Ct. 526, Reap. Dec. 10905), the court found and held that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, is the proper basis of value for the cotton shirts and pants in issue and that such value was the appraised value, less the buying commission, as stated on the invoice.